Citation Nr: 1419978	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of additional compensation benefits for a dependent spouse, prior to August 1, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to August 1990, March 1991 to May 1991, and from March 1993 to January 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In May 2009, the Veteran called the RO and indicated that he would like to add his spouse to his award.  The Veteran provided her name, date of birth and Social Security number.  It is noted that he indicated that he would send in a completed VA Form 21-686c.

2.  The RO sent the Veteran a letter with an attached VA Form 21-686c to provide a marital history for himself and his spouse.

3.  The RO received a VA Form 21-686c from the Veteran in September 2009; the form was dated by the Veteran, June 26, 2009.  He did not indicate how many times his spouse had been married.

4.  The RO sent the Veteran a letter in September 2009 indicating that he should again return the enclosed VA Form 21-686c with an indication of his spouse's complete marital history.

5.  In October 2009, the RO denied the Veteran's claim to add a dependent spouse as the RO had not received his VA Form 21-686c. 

6.  The RO received a completed VA Form 21-686c on July 7, 2011 with information concerning his dependent spouse.  

7.  The Veteran began receiving additional benefits for his dependent spouse on August 1, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 2011, for payment of additional compensation benefits due to a dependent spouse have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.216, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims (Court), has held that VA's duties to notify and assist are not applicable to cases, such as this one, involving an earlier effective date claim in which the law, rather than the evidence, is dispositive. See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II.  Analysis

The Veteran contends that he submitted VA Forms 21-686c in May 2009, July 2009 and February 2010.  He also indicates that he filled out incorrectly the first time due to misinformation from a VA employee.

The enabling regulation provides with respect to the effective date for additional compensation or pension for dependents that the effective date will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The regulation further defines the date of claim for additional compensation for dependents as the date of Veteran's marriage or birth of his or her child or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within 1 year of notification of such rating action.  38 C.F.R. § 3.401(b)(1). 

The regulations also provide that VA will accept the written statement of a claimant as proof of marriage, dissolution of a marriage, or the birth of a child for purposes of determining entitlement, provided the statement contains the date (month and year) and place of the marriage and the full name and relationship of the other person to the claimant.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

The earliest date for commencement of payment of an additional award of compensation for a dependent (spouse or child) is the first day of the month following the effective date.  38 C.F.R. § 3.31.  

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a)(2).

Turning to the evidence of record, in May 2009, the Veteran called the RO and indicated that he would like to add his spouse to his award.  The Veteran provided her name, date of birth and Social Security number.  It is noted that he indicated that he would send in a completed VA Form 21-686c.  The RO sent the Veteran a letter with an attached VA Form 21-686c to provide a marital history for himself and his spouse.  The RO received a VA Form 21-686c from the Veteran in September 2009; the form was dated by the Veteran, June 26, 2009.  He did not indicate how many times his spouse had been married.  The RO sent the Veteran a letter in September 2009 indicating that he should again return the enclosed VA Form 21-686c with an indication of his spouse's complete marital history.  In October 2009, the RO denied the Veteran's claim to add a dependent as the RO had not received his completed VA Form 21-686c.  The RO received a completed VA Form 21-686c on  July 7, 2011 with information concerning his spouse.  The Veteran began receiving additional benefits for his spouse on August 1, 2011.

The Veteran alleges that he relied on advice from a VA employee to not complete all of the information requested on the VA-Form 21-686c.  To the extent the Veteran relied on statements given by VA staff, the VA is not liable for the Veteran's reliance on bad advice dispensed by a VA employee.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Although it is unfortunate if the Veteran did not do as he was directed by the VA Form due to poor advice from a VA employee, his lack of awareness does not provide a legal basis for an earlier effective date for additional benefits for his dependent spouse.

The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1   (1926)).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Id.  While the Ashley case dealt with regularity procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  The Board finds the Veteran's contention that VA did not receive VA Forms 21-686 that he mailed to the RO in May 2009, July 2009 and February 2010 provides no indicia of irregularity in the administrative process at the RO, and does not constitute clear evidence to rebut the presumption of administrative regularity in the processing of his claim for additional compensation for dependents.

Overall, there is only the Veteran's assertion that he submitted VA Forms 21-686c to add his spouse and case law  provides that his assertion is insufficient to rebut the presumption of regularity.  The record is devoid of submission of a completed VA Form 21-686 with a date stamp prior to July 7, 2011.   The Veteran began receiving additional compensation based on a dependent the following month, pursuant to 38 C.F.R. § 3.31.  

The evidence is against an effective date prior to August 1, 2011, for an award of additional compensation benefits based on a spouse.  Accordingly, for the reasons and bases discussed above, the Veteran's appeal must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to payment of additional compensation benefits for a dependent spouse, prior to August 1, 2011, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


